Exhibit 10.36

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”) is made effective as of the 30th day of
December, 2011, by and between ASSURANCEAMERICA CORPORATION, a Nevada
corporation (the “Pledgor”) and GUY W. MILLNER (the “Miliner”). Unless otherwise
defined herein or if the context clearly requires to the contrary, any
capitalized term used herein but not defined shall have the meaning ascribed to
such term in that certain Secured Promissory Note dated as of even date herewith
among Millner and Pledgor, (as amended from time to time, the “Note”).

In consideration of the mutual covenants and agreements contained in this
Agreement and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, Pledgor hereby agrees with Millner as follows:

SECTION 1.     Pledge, As collateral security for payment in full of the Note,
Pledgor hereby pledges, hypothecates, collaterally assigns and delivers unto
Millner, and grants to Millner a lien on, upon, and in all of the following:
(a) the securities, investment properties and general intangibles listed on
Exhibit A attached hereto, the proceeds thereof and any earnings thereon, and
(b) any cash, options, instruments, shares or securities, dividends,
distributions, rights or other property at any time and from time to time
receivable or otherwise distributable in respect of, in exchange for, or in
substitution of, any and all such securities described in clause (a), together
with the proceeds thereof (all of the foregoing being hereinafter collectively
called the “Pledged Collateral”). Upon the execution hereof, (i) any securities,
investment properties and general intangibles now or hereafter included in the
Pledged Collateral (hereinafter called the “Pledged Securities”) shall be
accompanied by duly executed transfer powers, as applicable, in blank and by
such other instruments or documents as Millner or its counsel may reasonably
request, and (ii) all other property comprising part of the Pledged Collateral
shall be delivered to Millner and accompanied by proper instruments of
assignment duly executed by Pledgor and by such other instruments or documents
as Millner or his counsel may reasonably request. At any time after an Event of
Default, Millner, at his option, may have any and all Pledged Securities
registered in his name or that of his nominee, and Pledgor hereby covenants
that, upon Millner’s request, Pledgor will cause the issuer of the Pledged
Securities to effect such registration. Each schedule so delivered shall
supersede any prior schedules so delivered.

TO HAVE AND TO HOLD the Pledged Collateral, together with all rights, titles,
interests, powers, privileges and references pertaining or incidental thereto,
unto Millner, his successors and assigns, forever, subject, however, to the
terms, covenants and conditions hereinafter set forth.

SECTION 2.     Obligations Secured. This Agreement is made, and the security
interest created hereby is granted to Millner, to secure payment and performance
in full of the Note.

SECTION 3.     Representations and Warranties. Pledgor hereby represents and
warrants that, except for the lien granted to Millner, Pledgor is the legal and
equitable owner of the Pledged Collateral, holds the same free and clear of all
liens, and will make no voluntary assignment, pledge, mortgage, hypothecation or
transfer of the Pledged Collateral during the term of this Agreement; that
Pledgor has good right and legal authority to pledge the Pledged Collateral in
the manner hereby done or contemplated and will defend its title thereto against
the claims of all persons whomsoever and that no consent or approval of any
Governmental Authority, or of any securities exchange, was or is necessary to
the validity of such pledge which has not been obtained; and that the pledge of
the Pledged Collateral is effective to vest in Millner the rights of Pledgor in
the Pledged Collateral as set forth herein.



--------------------------------------------------------------------------------

SECTION 4.     No Options or Rights. Pledgor agrees that, until the Note has
been satisfied in full, no options or rights in respect of the Pledged
Collateral shall be granted by Pledgor without the prior approval of Millner.

SECTION 5.     Voting Rights; Distributions; Etc.

(a)         So long as no Event of Default shall have occurred:

(i)         Pledgor shall be entitled to exercise any and all voting and/or
consensual rights and powers accruing to an owner of the Pledged Securities or
any part thereof for any purpose not inconsistent with the terms of this
Agreement; provided, however, that Pledgor shall not exercise, or refrain from
exercising, any such right or power if any such action would have a material
adverse effect on the value of such Pledged Securities or any part thereof or on
the rights and interests of Millner hereunder with respect to the Pledged
Securities;

(ii)         Pledgor shall be entitled to retain and use any and all cash
distributions paid on Pledged Securities, but any and all stock and/or
liquidating distributions, other distributions in property, return of capital or
other distributions made on or in respect of Pledged Securities, whether
resulting from a subdivision, combination or reclassification of outstanding
capital stock of any corporation the capital stock of which is pledged hereunder
or received in exchange for Pledged Securities or any part thereof or as a
result of any merger, consolidation, acquisition or other exchange of assets or
on the liquidation, whether voluntary or involuntary, of any issuer of the
Pledged Securities, or otherwise, shall be and become part of the Pledged
Collateral pledged hereunder and, if received by Pledgor, shall forthwith be
delivered to Millner to be held as collateral subject to the terms of this
Agreement; and

(iii)         Millner shall execute and deliver to Pledgor, or cause to be
executed and delivered to Pledgor, as appropriate, all such proxies, powers of
attorney, distribution orders and other instruments as Pledgor may reasonably
request for the purpose of enabling Pledgor to exercise the voting and/or
consensual rights and powers which Pledgor is entitled to exercise pursuant to
Subparagraph (a)(i) above and/or to receive the distributions which Pledgor is
authorized to retain pursuant to Subparagraph (a)(ii) above.

(b)         Upon (i) the occurrence and during the continuance of an Event of
Default and (ii) five (5) days prior written notice to the Pledgor, all rights
of Pledgor to exercise the voting and/or consensual rights and powers which
Pledgor is entitled to exercise pursuant to Subparagraph (a)(i) above and/or to
receive the distributions which Pledgor is authorized to receive and retain
pursuant to Subparagraph (a)(ii) above shall cease, and all such rights
thereupon shall become vested in Millner, which shall have the sole and
exclusive right and authority to exercise such voting and/or consensual rights
and powers which Pledgor shall otherwise be entitled to exercise pursuant to
Subparagraph (a)(i) above and/or to receive and retain the distributions which
Pledgor shall otherwise be authorized to retain pursuant to Subparagraph (a)(ii)
above. Any and all money and other property paid over to or received by Millner
pursuant to the provisions of this Paragraph (b) shall be retained by Millner as
additional collateral hereunder and shall be applied in accordance with the
provisions of Section 9 hereof.

SECTION 6.     Remedies upon Default. If an Event of Default shall have
occurred, Millner may continue to hold the Pledged Collateral for his own
account and may, with prior notice to Pledgor, sell, assign, transfer, endorse
and deliver the whole or, from time to time, any part of the Pledged Collateral
at public or private sale or on any securities exchange, for cash, upon credit
or for other property, for immediate or future delivery, and for such price or
prices and on such terms as Millner, in his sole discretion, shall deem
appropriate. Millner shall be authorized at any sale (if he deems it advisable
to do

 

2



--------------------------------------------------------------------------------

so) to restrict the prospective bidders or purchasers to persons who will
represent and agree that they are purchasing the Pledged Collateral for their
own account in compliance with the Securities Act of 1933, as amended, and upon
consummation of any such sale, Millner shall have the right to assign, transfer,
endorse and deliver to the purchaser or purchasers thereof the Pledged
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely free from any claim or right on the part of Pledgor, and Pledgor
hereby waives (to the extent permitted by law) all rights of redemption, stay
and/or appraisal which Pledgor now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. Millner
shall give Pledgor ten (10) days’ written notice (which Pledgor agrees is
reasonable notification within the meaning of Section 9-504(3) of the Uniform
Commercial Code) of Millner’s intention to make any such sale. Such notice, in
case of public sale, shall state the time and place for such sale, and, in the
case of sale on a securities exchange, shall state the exchange at which such
sale is to be made and the day on which the Pledged Collateral, or portion
thereof, will first be offered for sale at such exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places at the Millner may fix and shall state in the notice or
publication (if any) of such sale. At any such sale, the Pledged Collateral, or
portion thereof to be sold, may be sold in one lot as an entirety or in separate
parcels, as Millner may (in his sole and absolute discretion) determine. Millner
shall not be obligated to make any sale of the Pledged Collateral if he shall
determine not to do so, regardless of the fact that notice of sale of the
Pledged Collateral may have been given. Millner may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case sale of all or any part of the
Pledged Collateral is made on credit or for future delivery, the Pledged
Collateral so sold may be retained by Millner until the sale price is paid by
the purchaser or purchasers thereof, but Millner shall not incur any liability
in case any such purchaser or purchasers shall fail to take up and pay for the
Pledged Collateral so sold and, in case of any such failure, such Pledged
Collateral may be sold again upon like notice. At any public sale made pursuant
to this Agreement, Millner may bid for or purchase, free from any right of
redemption, stay and/or appraisal on the part of Pledgor (all said rights being
also hereby waived and released to the extent permitted by law), any part of or
all the Pledged Collateral offered for sale and may make payment on account
thereof by using any claim then due and payable to Millner from Pledgor as a
credit against the purchase price, and Millner may, in compliance with the terms
of sale, hold, retain and dispose of such property without further
accountability to Pledgor thereof. As an alternative to exercising the power of
sale herein conferred upon him, Millner, at his option, may proceed by suit or
suits at law or in equity to foreclose this Agreement and sell the Pledged
Collateral or any portion thereof pursuant to judgment or decree of a court or
courts of competent jurisdiction. Any sale pursuant to this Section 6 shall
conform to commercially reasonable standards as provided in Section 9-504(3) of
the Uniform Commercial Code.

SECTION 7.     Millner Appointed Attorney-in-Fact. Pledgor constitutes and
appoints Millner the attorney-in-fact for Pledgor for the purpose of carrying
out the provisions of this Agreement and taking any action and executing any
instrument which Millner may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest;
provided, that Millner shall only exercise its power pursuant to this Section 7
if, and only if, an Event of Default has occurred and is continuing. Without
limiting the generality of the foregoing, Millner shall have the right, after
the occurrence of an Event of Default, with full power of substitution, either
in Millner’s name or in the name of Pledgor, to ask for, demand, sue for,
collect, receive, receipt and give acquittance for any and all moneys due or to
become due under and by virtue of any Pledged Collateral, to endorse checks,
drafts, orders and other instruments for the payment of money payable to
Pledgor, representing any interest or dividend or other distribution payable in
respect of the Pledged Collateral or any part thereof or on account thereof, and
to give full discharge for the same, to settle, compromise, prosecute, or defend
any action, claim or proceeding with respect thereto, and to sell, assign,
endorse, pledge, transfer and make any agreement respecting, or otherwise deal
with, the same; provided, however, that nothing herein

 

3



--------------------------------------------------------------------------------

contained shall be construed as requiring or obligating Millner to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by it, or to present or file any claim or notice, or to take any action
with respect to the Pledged Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby, and no action
taken by Millner or omitted to be taken with respect to the Pledged Collateral
or any part thereof shall give rise to any defense, counterclaim or offset in
favor of Pledgor or to any claim or action against Millner.

SECTION 8.     Application of Proceeds of Sale and Cash. The proceeds of any
sale of the whole or any part of the Pledged Collateral, together with any other
moneys held by Millner under the provisions of this Agreement, shall be applied
by Millner as follows:

First: to the payment of all costs and expenses incurred by Millner in
connection herewith, including but not limited to, all court costs and the fees
and disbursements of counsel for Millner in connection herewith, and to the
repayment of all advances made by Millner hereunder for the account of Pledgor,
and the payment of all costs and expenses paid or incurred by Millner in
connection with the exercise of any right or remedy hereunder; and

Second: to the payment in full of the Note.

Any amounts remaining after such application shall be promptly remitted to
Pledgor, Pledgor’s successors, legal representatives, or assigns, or as
otherwise provided by law. Millner shall have absolute discretion as to the time
of application of any proceeds in accordance with this Agreement.

SECTION 9.     Specific Performance: Injunctive Relief. Pledgor acknowledges
that a breach of any of the provisions contained in this Agreement may cause
irreparable injury to Millner; that Millner will have no adequate remedy at law
with respect to such breach; and that, as a consequence, Pledgor’s obligations
hereunder shall be specifically enforceable against Pledgor and that Millner
shall be entitled to injunctive relief as a remedy for such breach.

SECTION 10.     Additional Rights and Remedies. The rights and remedies provided
in this Agreement and in all other agreements, instructions or documents
delivered pursuant hereto are cumulative and are in addition to any rights or
remedies provided by law, including, without limitation, the rights and remedies
of a secured party under the Uniform Commercial Code.

SECTION 11.     Further Assurances. Pledgor covenants and agrees that at
Pledgor’s cost and expense, upon request of Millner, Pledgor shall duly execute
and deliver, or cause to be duly executed and delivered, to Millner such further
instruments and do and cause to be done such further acts as may be reasonably
necessary or proper to carry out more effectively the provisions and purposes of
this Agreement.

SECTION 12.     Indemnity. Pledgor hereby agrees to indemnify Millner and his
agents, and attorneys (each, an “Indemnified Person”) against, and to hold
Millner and all such other Indemnified Persons harmless from all losses
resulting from any representation or warranty made by Pledgor or on Pledgor’s
behalf pursuant to this Agreement having been false when made, or resulting from
Pledgor’s breach of any of the covenants set forth in this Agreement, which
indemnification is in addition to, and not in derogation of, any statutory,
equitable, or common law right or remedy Millner may have for breach of
representation, warranty, statement or covenant or otherwise; provided, however,
Pledgor shall have no obligation hereunder to any Indemnified Person with
respect to any losses to the extent arising from the bad faith, gross negligence
or willful misconduct of such Indemnified Person, as determined by a court of
competent jurisdiction in a final, non-appealable judgment. This agreement of
indemnity shall be a continuing agreement and shall survive payment of the Note
and termination of this Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 13.     Enforcement and Waiver by Millner. Millner shall have the right
at all times to enforce the provisions of this Agreement in strict accordance
with the terms hereof, notwithstanding any conduct or custom on the part of
Millner in refraining from so doing at any time or times. The failure of Millner
at any time or times to enforce its rights under such provisions, strictly in
accordance with the same, shall not be construed as having created a custom in
any way or manner contrary to specific provisions of this Agreement or as having
in any way or manner modified or waived the same. All rights and remedies of
Millner are cumulative and concurrent and the exercise of one right or remedy
shall not be deemed a waiver or release of any other right or remedy.

SECTION 14.     Expenses of Millner. Pledgor will, on demand, reimburse Millner
for all actual expenses incurred by Millner in connection with the preparation,
administration, amendment, modification or enforcement of this Agreement and/or
in the collection of any amounts owing from Pledgor or any other person or
entity to Millner under this Agreement and, until so paid, the amount of such
expenses shall be added to and become part of the amount of the Note.

SECTION 15.     Attorneys’ Fees. If at any time or times hereafter Millner
employs counsel to advise or provide other representation with respect to this
Agreement or any other agreement, document or instrument heretofore, now or
hereafter executed by Pledgor and delivered to Millner with respect to the Note,
or to commence, defend or intervene, file a petition, complaint, answer, motion
or other pleadings or to take any other action in or with respect to any suit or
proceeding relating to this Agreement or any other agreement, instrument or
document heretofore, now or hereafter executed by Pledgor and delivered to
Millner with respect to the Note, or to represent Millner in any litigation with
respect to the affairs of Pledgor, or to enforce any rights of Millner or
obligations of Pledgor or any other Person which may be obligated to Millner by
virtue of this Agreement or any other agreement, document or instrument
heretofore, now or hereafter delivered to Millner by or for the benefit of
Pledgor with respect to the Obligations, or to collect from Pledgor any amounts
owing hereunder, then in any such event, all of the reasonable attorneys’ fees
actually incurred by Millner arising from such services and any actual expenses,
costs and charges relating thereto shall constitute additional obligations of
Pledgor payable on demand and, until so paid, shall be added to and become part
of the Note.

SECTION 16.     Notices. All notices and other communications from either party
to the other hereunder shall be given and deemed received when given in
accordance with the terms of the Note and at the addresses specified in the
Note.

SECTION 17.     Governing Law. This Agreement shall be deemed a contract made
under the laws of the State of Georgia and shall be governed by and construed in
accordance with the laws of the State of Georgia (excluding its conflict of laws
provisions if such provisions would require application of the laws of another
jurisdiction).

SECTION 19.     BINDING ARBITRATION: PRESERVATION OF REMEDIES.

(a)         Binding Arbitration. Upon demand of any party hereto, whether made
before or after institution of any judicial proceeding, any claim or controversy
between parties hereto arising out of or relating to this Agreement shall be
resolved by binding arbitration conducted under and governed by the Commercial
Financial Disputes Arbitration Rules (the “Arbitration Rules”) of the American
Arbitration Association (the “AAA”) and the Federal Arbitration Act. Disputes
may include, without limitation, tort claims, counterclaims, a dispute as to
whether a matter is subject to arbitration, claims brought as class actions, or
claims arising from documents executed in the future. A judgment upon the award
may be entered in any court having jurisdiction.

 

5



--------------------------------------------------------------------------------

(b)         Special Rules. All arbitration hearings shall be conducted in the
city named in the address of Millner first stated above. A hearing shall begin
within 90 days of demand for arbitration and all hearings shall conclude within
120 days of demand for arbitration. These time limitations may not be extended
unless a party shows cause for extension and then for no more than a total of 60
days. The expedited procedures set forth in Rule 51 et seq. of the Arbitration
Rules shall be applicable to claims of less than $1,000,000.00. Arbitrators
shall be licensed attorneys selected from the Commercial Financial Dispute
Arbitration Panel of the AAA. The parties do not waive applicable Federal or
state substantive law except as provided herein.

(c)         Preservation and Limitation of Remedies. Notwithstanding the
preceding binding arbitration provisions, the parties agree to preserve, without
diminution, certain remedies that any party may exercise before or after an
arbitration proceeding is brought. The parties shall have the right to proceed
in any court of proper jurisdiction or by self-help to exercise or prosecute the
following remedies, as applicable: (i) all rights to foreclose against any real
or personal property or other security by exercising a power of sale or under
applicable law by judicial foreclosure including a proceeding to confirm the
sale; (ii) all rights of self-help including peaceful occupation of real
property and collection of rents, set-off, and peaceful possession of personal
property; (iii) obtaining provisional or ancillary remedies including injunctive
relief, sequestration, garnishment, attachment, appointment of receiver and
filing an involuntary bankruptcy proceeding; and (iv) when applicable, a
judgment by confession of judgment.

(d)         Waiver of Jury Trial. THE PARTIES ACKNOWLEDGE THAT BY AGREEING TO
BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED ANY RIGHT THEY MAY HAVE TO JURY
TRIAL WITH REGARD TO A DISPUTE.

SECTION 19.     Binding Effect Assignment. This Agreement shall inure to the
benefit of, and shall be binding upon, the respective successors and permitted
assigns of the parties hereto. Pledgor does not have any right to assign any of
its rights or obligations hereunder without the prior written consent of
Millner.

SECTION 20.     Entire Agreement, Amendments. This Agreement and the documents
executed and delivered pursuant hereto, constitute the entire agreement between
the parties, and may be amended only by a writing signed on behalf of each
party.

SECTION 21.     Severability. If any provision of this Agreement shall be held
invalid under any applicable laws, such invalidity shall not affect any other
provision of this Agreement that can be given effect without the invalid
provision, and, to this end, the provisions hereof are severable

SECTION 22.     Headings. The section and paragraph headings hereof are inserted
for convenience of reference only, and shall not alter, define, or be used in
construing the text of such sections and paragraphs.

SECTION 23.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.

SECTION 24.     Seal. This Agreement is intended to take effect as an instrument
under seal.

SECTION 25.     Termination. Upon indefeasible payment in full of all the
principal, interest and fees due with respect to the Note, this Agreement shall
terminate and Millner agrees to promptly return any and all stock or membership
interest certificates in Millner’s possession, as applicable, to Pledgor.

 

6



--------------------------------------------------------------------------------

Upon termination of this Agreement in accordance with its terms, the Millner
agrees to take such actions as any Pledgor may reasonably request, and at the
sole cost and expense of such Pledgor, to evidence the termination of this
Agreement.

SECTION 26.     Regulatory Approval. Notwithstanding anything in this agreement
to the contrary, Millner shall not sell any Pledged Collateral unless and until
regulatory approval for such sale is obtained from the South Carolina Department
of Insurance, if such approval is required.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
executed effective as of the date first above written.

 

 

ASSURANCEAMERICA CORPORATION By:       /s/ [ILLEGIBLE]

Name:    

Title:    

 

 

MILLNER   Name: Guy W. Millner

 

8



--------------------------------------------------------------------------------

EXHIBIT A

PLEDGED SECURITIES

One hundred percent (100%) of (i) the Membership Interests of each of the
following (collectively, the “LLCs”): Trustway Insurance Agencies, LLC, a
Delaware limited liability company and AssuranceAmerica Managing General Agency
LLC, a Delaware limited liability company (including but not limited to all
rights of Pledgor as a member of the LLCs whether arising under applicable law
or any agreement of the LLCs with Pledgor as a member of the LLCs, including but
not limited to the Operating Agreement of the LLCs)and 9ii) one hundred per cent
(100%) of the stock of AssuranceAmerica Insurance Company, and the proceeds
thereof and any earnings thereon, and any cash, options, instruments, shares or
securities, dividends, distributions, rights or other property at any time and
from time to time receivable or otherwise distributable in respect of, in
exchange for, or in substitution of, any and all such securities, together with
the proceeds thereof.

 

9